Title: To Thomas Jefferson from James Wood, 5 March 1781
From: Wood, James
To: Jefferson, Thomas



Sir
Winchester 5th. March 1781.

I have Divided the German Troops between this Place and the Warm Springs in Berkeley, and am Just now Seting Off to Frederick Town, from whence I shall Proceed to Congress, if I do not receive their Instructions where to fix them. A Number of the Regiment of Guards who were enlisted During the Stay of the Convention Troops at the Barracks in Albemarle, insist On their Discharges. I shall be Much Obliged to Your Excellency to give your Instructions On this Subject to Colo. Taylor as soon as Possible. Captain Reads Troop are here, the Men Almost Naked, and the Horses in Bad Order; as there is little Occasion for them at this Post, I think it wou’d be a proper Measure to Order them to Shanandoah, where there is a Considerable Quantity of Public Forage, to Put their Horses in Order for Service. I Communicated the Contents of Your Letter to Colo. Mingen, who will write by this Opportunity; he wishes the Money to be sent here as soon as Possible, but has not ascertained the sum they will want. The Commissioners in this County and Berkeley, are altogether unacquainted with the Provision Law, as they have never seen it, Or received any Instructions. I beg that you will be so Obliging as to give them Instructions by the first Opportunity. I am with Great respect Sir Yr Excellency’s Very Obt Servt.,

J. Wood

